ORDER
Petitioner having filed a Verified Petition directly in the Supreme Court pursuant to L. 1991, c. 510, challenging the *161Congressional Redistricting Plan certified by the New Jersey Redistricting Commission on March 20, 1992, and seeking, among other relief, a declaration that the Plan is void and unenforceable;
 And the Court having directed that the parties address three issues in addition to those raised by the Verified Petition, namely:
1. Is P.L.1991, Chapter 510, Section 8, which gives the Supreme Court original and exclusive jurisdiction over any proceeding challenging the decisions of the Redistricting Commission, constitutional under those provisions of the New Jersey Constitution that confer jurisdiction on this Court?
2. Is P.L.1991, Chapter 510’s delegation of Congressional redistricting to the Commission constitutional under Article I, Section 4, Clause 1 of the United States Constitution?
3. If the answer to either — or both — question one or two is “no,” what are the consequences for the upcoming Congressional election?
And the Court having considered briefs of the parties and oral argument on all issues;
And the Court having determined in the public interest to expedite its disposition, and having further determined that A. 1991, c. 510, unconstitutionally vests original and exclusive jurisdiction of the cause in the Supreme Court and that the Court may not entertain the matter as an exercise of original jurisdiction;
And the Court having further determined that notwithstanding the foregoing, the circumstances require a prompt resolution of the merits of the controversy;
And good cause appearing;
IT IS ORDERED that the Verified Petition filed in this Court shall for purposes of this disposition be considered a Notice of Appeal from the final determination of a state administrative agency under Rule 2:2 — 3(a)(2) and that the supporting papers and responsive papers filed on the Petition shall be deemed to be submissions in respect of that appeal; and it is further
ORDERED that the appeal is hereby certified by the Court on its own motion pursuant to Rule 2:12-1; and it is further
*162ORDERED that L.1991, c. 510 does not unconstitutionally delegate to the Commission the power to adopt a redistricting plan, and that the Court need not determine the third issue posed to the parties; and it is further
ORDERED that section 8 of L.1991, c. 510, conferring direct jurisdiction on this Court, is unconstitutional but that section 8 may be severed from the balance of the act without rendering the remainder of the statute invalid; and it is further
ORDERED that based on the limited issues before the Court, the March 20, 1992, certification of the plan by the New Jersey Redistricting Commission, as corrected on March 24, 1992, is affirmed; and it is further
ORDERED that an opinion setting forth the reasoning of the Court shall issue in due course.